Exhibit INVO BioScience, Inc. Exclusive Distribution Agreement Terms and Conditions THIS AGREEMENT is made this 17day of January ,2009,between INVO BioScience Inc. (INVO), a Nevada Corporation having a place of business at 100 Cummings Center, Suite 421E, Beverly, MA 01915 USA, and Centro de Reproduccion Humana de Lima, having a place of business at Peru (“Distributor”). INVO is the global manufacturer of INVOcell® Medical Devices Distributor desires to obtain from INVO and INVO desires to grant to Distributor, on the terms and conditions set forth below, the right to import, sell and distribute the Products (as hereinafter defined) in the Territory (as hereinafter defined). INVO is entering into this Agreement based on assurances that Distributor will devote its best efforts to market and sell the Products in the Territory for its own account and will otherwise adhere to all the terms and conditions of this Agreement. The parties agree as follows: 1.
